Hough, C. J.
The defendant, a non-resident insurance company, incorporated under the laws of the state of Connecticut, was sued by the plaintiff in the common pleas court of Linn county on the 12th day of April, 1880. The writ of summons was directed to the sheriff of St. Louis city, commanding him to summon the “ proper officer of the Travelers Insurance Company of Hartford, Connecti*656cut, to appear,” etc., before said common pleas court. This writ was returned executed by tbe sheriff of St. Louis city by delivering a copy of tbe petition and writ “ to Horace Power, state agent of tbe Travelers Insurance Company of Hartford, Connecticut, tbe within named defendant.”
Tbe defendant appeared specially and moved to quash tbe writ and return, for tbe following reasons: (1) Because tbe writ is directed to tbe sheriff of tbe city of St. Louis. (2) Because it appears on tbe face of the writ that it does not require tbe defendant to appear, but requires some officer of tbe company to appear. (3) Because it appears by tbe writ of summons that defendant is a foreign corporation organized under tbe laws of Connecticut, and must be sued i'n tbe county in which its agent authorized to accept service is found, and it cannot be served by and through an officer of said company. (4) Because tbe writ and return of the sheriff’ are void. (5) Because tbe return is insufficient.
i action against uiar'Tummoils: amendment. Pending this discussion of the motion, on aiiplication of plaintiff, tbe court made an order allowing tbe writ to amended by striking out of tbe mandate thereof, the words “ tbe proper officer of,” thus leaving a command to summon tbe defendant; and although tbe writ is copied into tbe transcript before us as it was originally issued, as tbe writ was not 'void and tbe amendment was permissible, we will regard it as having been made. Jarbee v. Steamboat, 19 Mo. 141. It is perhaps fairly inferable from tbe recitals in tbe bill of exceptions that tbe amendment was actually made.
2. eobeign insttbservice0of_ process rights.” ' Tbe return of tbe officer that be bad, in tbe manner stated, served “Horace Power, state agent of tbe Travelers Insurance Company of Hartford, Connecticut, tbe within named defendant, sufficiently designates said Power as tbe person appointed by the defendant under section 6013 of tbe Revised Statutes, upon whom process might be *657served in suits instituted against said company. The person required to be appointed under said section, is designated therein both as an agent and an attorney. The return would have been more precise if it had described Power as the state agent of the defendant for the service of process or to receive service of process, but that he was such agent may be fairly implied from the use of the words “ state agent.” We are of opinion that the return of the officer is, in this particular, sufficient.
The principal question presented by the record is whether in a suit instituted in Linn county, against a foreign insurance company as sole defendant, process can be issued to and served by the sheriff of the city of St. Louis on the agent appointed by the company under section 6013 of the Revised Statutes to receive service of process in this-State. The section referred to provides that any foreign insurance company desiring to do business in this State, “ shall first file with the Superintendent of the Insurance Department a written instrument or power of attorney duly signed and sealed, appointing and authorizing some person who shall be a resident of this State, to acknowledge or' receive service of process, and upon whom process may be served for and in behalf of such company in all proceedings that may be instituted against such company in any court of this State, or any court of the United States in this State, and consenting that service of process upon any agent or attorney appointed under the provisions of this section shall be taken and held to be as valid as if served upon the company, according to the laws of this or any other state; * * Service of process as aforesaid, issued by any such court as aforesaid, upon such attorney appoin I ed by the company * * shall be valid and binding, and be deemed personal service upon such company, so long as it shall have any policies or liabilities outstanding in this State.”
Under the foregoing provisions of our insurance law relating to foreign insurance companies, service may he made *658upon the agent thereby required to be appointed, in any suit instituted against such company in any court of the State. In the case of Baile v. Equitable Fire Ins. Co., 68 Mo. 617, it was held that the mode of suing a foreign insurance company not domesticated here, by reason of having its chief office or place of business in this State, provided by the foregoing section of the insurance law, is exclusive of all other modes of service. The defendant being a non-resident of the State was subject to suit in any county in this State, (R. S., § 3481,) and could be personally served in the manner pointed out by thé section under consideration.
The sheriff of Linn county has no general power to serve process beyond the limits of his county, and there is no special provision in cases like the present authorizing the sheriff to serve process in any other county. As the section quoted authorizes process issued by any court in the State to be served upon the agent or attorney of the foreign insurance company appointed to receive service, such agent may, of course, be served wherever found in this State, and as there is no provision in the statute authorizing the sheriff of the county where the suit is brought to serve process out of his county, there is necessarily an implied power in the court where the suit is brought to issue process to the sheriff of any county in the State where the agent of the foreign insurance company may be found. We are of opinion, therefore, that the court had jurisdiction of the defendant, and the judgment of the common pleas court, which was for the plaintiff', will be affirmed.
All the judges concur.